 
Exhibit 10.3

 
EXECUTION COPY
Brookdale Senior Living Inc.
111 Westwood Place, Suite 400
Brentwood, Tennessee 37027
May 22, 2014
Granger Cobb
c/o Emeritus Corporation
3131 Elliott Avenue, Suite 500
Seattle, Washington 98121
Dear Granger:
Reference is hereby made to that certain Agreement and Plan of Merger, dated as
of February 20, 2014 (the "Merger Agreement"), by and among Brookdale Senior
Living Inc., a Delaware corporation (the "Company"), Broadway Merger Sub
Corporation, a Delaware corporation and a direct wholly owned subsidiary of the
Company (the "Merger Sub"), and Emeritus Corporation, a Washington corporation
(the "Target"), pursuant to which Merger Sub.  will merge with and into the
Target (the "Merger" and the date on which the Merger closes, the "Closing
Date").
This letter agreement (this "Agreement") amends and restates in its entirety
that certain letter agreement dated February 20, 2014 between you and the
Company and sets forth the terms and conditions of certain matters relating to
you in connection with the Merger, including:
(i)            the termination of your employment with the Target and its
affiliates, effective as of the Closing Date;
(ii)            your appointment to, and service as a member of, the Board of
Directors of the Company (the "Board") following the Closing Date, subject to
you being designated by the Target in accordance with Section 6.14 of the Merger
Agreement and the reasonable approval of the Nominating and Corporate Governance
Committee of the Board (the "Designation and Approval"); and
(iii)            your service as a consultant to the Company following the
Closing Date.
1.            Termination of Employment.
(a)            Date of Termination.  If you are still employed by the Target
effective as of immediately prior to the completion of the Merger, your
employment with the Target will terminate effective as of the completion of the
Merger (the "Employment Termination").
(b)            Severance Payment.  The Employment Termination will be treated
for purposes of your Amended and Restated Employment Agreement with the Target,
dated January 1, 2012 (the "Employment Agreement"), as a termination of your
employment by the Target without Cause for purposes of Section 7(e) of the
Employment Agreement.  Accordingly,

--------------------------------------------------------------------------------

     

 
if you (i) execute the Form of Release attached as Exhibit A to the Employment
Agreement (the "Release") within 45 days following the Closing Date and do not
revoke it during any applicable revocation period, and (ii) otherwise comply
with all applicable terms and conditions of the Employment Agreement and Section
5 of this Agreement, you will receive a lump sum cash payment, less applicable
tax withholdings (including any withholdings for excise taxes imposed under
Section 4999 of the Internal Revenue Code of 1986, as amended (the "Code")),
equal to $4,589,938 (the "Severance Payment").  The Severance Payment, together
with any Accrued Obligations (as defined in the Employment Agreement, and
explicitly including without limitation the 2013 Annual Bonus if unpaid as of
the Closing Date) will be paid to you in full satisfaction of your rights under
the Employment Agreement.
(c)            Timing of Severance Payment.  The Severance Payment will be paid
to you within ten business days following the date on which the Release becomes
irrevocable; provided that in no event will the Severance Payment be made to you
after the later of (x) December 31 of the year in which the Employment
Termination occurs and (y) the 15th day of the third month following the date on
which the Employment Termination occurs.
(d)            Continuing Obligations.  Following the Employment Termination,
you will continue to be subject to all applicable ongoing obligations, including
without limitation any such obligations under the Employment Agreement.
(e)            Computations under Sections 280G and 4999 of the Code.  The
Target has engaged Ernst & Young (the "Firm") to perform all computations and
determinations under Sections 280G and 4999 of the Code with respect to the
payments to be made to you in connection with this Agreement and the Merger. 
The Firm shall provide its determinations and any supporting calculations to
Target, the Company and you for review, comment, and approval within five (5)
business days after the Employment Termination occurs, or such earlier time as
is requested by Target.  The parties agree to work together in good faith with
respect to such calculations and determinations and not to take or cause to be
taken any position or other action inconsistent with the Firm's determination
that is finally approved by the Company in its sole discretion following
consultation with the Firm, the Target and you for any tax reporting purpose,
upon examination of any tax return, or in any litigation, investigation or
otherwise, unless otherwise required by a determination (within the meaning of
Section 1313(a) of the Code or any comparable provision of law).
2.            Appointment to the Company's Board of Directors.
(a)            Appointment and Service.  Subject to the Designation and
Approval, the Company shall use reasonable best efforts to appoint you to serve
as a member of the Board (a "Company Director") in Class I, effective as of the
Closing Date and continuing until the earlier of (i) the expiration of your
class term and (ii) your termination as a Company Director either voluntarily by
you or for cause.
(b)            Compensation for Service.  Except as set forth in Section 2(c),
during the Consulting Period (as defined below), you will not be entitled to any
compensation (including cash retainers and equity awards) in respect of your
service as a Company Director, other than reimbursement for out of pocket and
travel expenses incurred in connection with your service as
2

--------------------------------------------------------------------------------

     

 
a Company Director in a manner consistent with the Company's expense
reimbursement policy for other members of the Board.  If you remain as a Company
Director following the expiration of the Consulting Period, you will receive the
same compensation for your service as a Company Director as is provided by the
Company to other non-employee members of the Board in respect of their service
on the Board.
(c)            Health Insurance.  At all times during your service as a Company
Director, including during the Consulting Period, you will be eligible to
participate in a health insurance plan maintained by the Company or one of its
affiliates on terms and conditions similar to those provided to former
executives of the Company who serve on the Board, to the extent permitted by the
terms of such plan.  You will be eligible to elect COBRA continuation coverage
following your termination of service as a Company Director.
3.            Service as a Consultant to the Company.
(a)            Consulting Period.  You will be retained by the Company as a
consultant (a "Consultant"), serving in the role of Senior Advisor, for the
period beginning on the Closing Date and ending on the later of (i) the third
anniversary of the Closing Date or (ii) such later date as mutually agreed
between you and the Company (as applicable, the "Consulting Period"). 
Notwithstanding the foregoing, either you or the Company may terminate the
Consulting Period at any time by providing at least 90 days of advance written
notice to the other.  Upon the termination of the Consulting Period for any
reason, you will be entitled only to receive payment of any earned but unpaid
portion of the Consulting Fee and any expenses that you incurred in respect of
the Consulting Services that are not reimbursed as of the date of such
termination.
(b)            Consulting Services.  During the Consulting Period, you will, in
each case as requested by the Company's Chief Executive Officer (the "CEO") or
his designee, (i) provide services and advice regarding integration and
transition planning and implementation matters relating to the Merger, (ii)
serve as an advisor to the CEO and the other members of the Company's senior
management team, (iii) serve as an advisory member to the Company's Senior
Management Executive Committee and (iv) assist with other special projects
(collectively, the "Consulting Services").  You will be required to maintain a
presence at the Company's headquarters in the Nashville, Tennessee area as
needed during the Consulting Period and may otherwise be required to travel as
reasonably necessary in respect of your performance of the Consulting Services.
(c)            Time Commitment.  While the Company does not expect that you will
be required to provide the Consulting Services on a full-time basis during the
Consulting Period, you acknowledge and agree that you will devote such time,
effort and attention as you and the Company determine in good faith to be
reasonably necessary to perform the Consulting Services in a satisfactory
manner.
(d)            Consulting Fee and Other Consideration.
(i)            Consulting Fee.  You will receive a cash consulting fee of
$265,000 for each full calendar year during the Consulting Period (pro-rated for
any partial calendar year), payable in substantially equal biweekly installments
(the "Consulting Fee").
3

--------------------------------------------------------------------------------

     

 
(ii)            Grant of Restricted Shares.  Subject to the approval of the
Compensation Committee of the Board, you will receive a grant of a number of
restricted shares of the Company's common stock on the Closing Date equal to (x)
$1,000,000, divided by (y) the closing price of a share of the Company's common
stock on the grant date (the "Restricted Shares").  The Restricted Shares will
vest in equal annual installments on each of the first three anniversaries of
the grant date, subject to your continued service as a Consultant through the
applicable vesting date.  The Restricted Shares will be subject to all of the
terms and conditions of the applicable Company equity incentive plan and a
written award agreement which will contain, among other terms, non-competition
and non-solicitation provisions substantially similar to the non-competition and
non-solicitation provisions provided for in the Company's form of restricted
share agreement for executive officers of the Company; provided that any
references in such agreement to employment or termination of employment will
instead refer to your status as a Consultant and the termination of the
Consulting Period.
(iii)            Insurance Premiums.  During the Consulting Period, the Company
will reimburse you for up to $35,000 for each full calendar year during the
Consulting Period (pro-rated for any partial calendar year) in respect of
premiums that you pay for life insurance and disability arrangements that are in
effect immediately prior to the Closing Date and that you elect to continue to
maintain on an individual basis.  The Company is not required to maintain any
such arrangements following the date of the Employment Termination.
(iv)            Expense Reimbursement.  The Company will reimburse you for all 
reasonable out of pocket and travel expenses that you incur in connection with
the performance of the Consulting Services in accordance with the Company's
expense reimbursement policy in effect from time to time.
(v)            Executive Assistant.  During the Consulting Period, the Company 
will provide you with an executive assistant.  Unless otherwise determined by
you and for so long as she remains employed the Company or one of its
affiliates, your current assistant will be made available to fulfill this role
and will not be subject to Section 5(b).
(e)            Status as Independent Contractor; Inability to Bind; Taxes.
(i)            Except as provided in Section 2 above, your relationship to the
Company during the Consulting Period will only be that of an independent
contractor and you will perform the Consulting Services as an independent
contractor.  Nothing in this Agreement will be construed to constitute the
Company and you as partners or as joint venturers, as agent of the other, or as
employer and employee.
(ii)            You will not have any right or authority to assume or create any
obligation or responsibility, express or implied, on behalf of or in the name of
the Company or any of its subsidiaries, or to bind such entities in any manner
in respect of your services as a Consultant, and will not make any contrary
representation to any third party.  You will not direct the work of any employee
of the Company or make any management decisions on behalf of the Company in
respect of your services as a Consultant.
4

--------------------------------------------------------------------------------

     

 
(iii)            You will be solely responsible for the payment of any federal,
state, local or other taxes, including but not limited to, estimated taxes and
self-employment taxes, as well as any interest or penalties which may be
assessed, imposed or incurred as a result of the compensation paid to you under
Section 3(d).
4.            Terms of Merger Agreement.  Except as expressly provided in
Section 5(f), nothing in this Agreement is intended to limit or modify your
right to receive any payments that you are entitled to receive in accordance
with the Merger Agreement as a result of the Merger, including without
limitation, (i) payment of the Merger Consideration (as defined in the Merger
Agreement) in respect of any shares of Target common stock that you hold
immediately prior to the Closing Date in accordance with Section 2.01 of the
Merger Agreement, (ii) payment in respect of your outstanding equity awards
relating to Target common stock in accordance with Section 2.03 of the Merger
Agreement and (iii) payment of your account balance in respect of the
termination of the Emeritus Corporation Non-Qualified Deferred Compensation Plan
in accordance with Section 6.08(d) of the Merger Agreement.
5.            Restrictive Covenants.  You hereby acknowledge that the following
provisions are reasonable in light of the arrangements referenced in this
Agreement, represent a material inducement of the Company to enter into this
Agreement, and that the Company would not have entered into this Agreement
without your agreement to be bound by such provisions.
(a)            Noncompetition.  You hereby agree that during the period
commencing on the Closing Date and ending on the thirtieth (30th) month
following the later of (i) in the event that you do not become a Company
Director or Consultant, the Closing Date or (ii) in the event that you become a
Company Director and/or Consultant, the later of the termination of your service
as a Company Director or Consultant for any reason or for no reason (the
applicable date in (i) or (ii), the "Applicable Date"), you shall not directly
or indirectly, either as a principal, agent, employee, employer, consultant,
partner, shareholder of a closely held corporation or shareholder in excess of
five percent of a publicly traded corporation, corporate officer or director, or
in any other individual or representative capacity, engage or otherwise
participate in any manner or fashion in any business that is a Competing
Business in the Area.  You further covenant and agree that this restrictive
covenant is reasonable as to duration, terms and geographical area and that the
same protects the legitimate interests of the Company and its affiliates,
imposes no undue hardship on you, is not injurious to the public, and that any
violation of this restrictive covenant shall be specifically enforceable in any
court with jurisdiction upon short notice.  Solely for purposes of this
paragraph:  "Area" means a 15 mile radius of any senior living facility owned,
managed or operated by the Company (or its successor) as of the Applicable Date;
and "Competing Business" means the business of owning, operating or managing
senior living facilities having gross annualized revenues of at least $35
million or owning, operating or managing, in the aggregate, at least 1,000
units/beds provided that at least 750 units/beds owned, operated or managed by
such business are located within the Area.
(b)            Solicitation of Employees, Etc.  You hereby agree that during the
period commencing on the Closing Date and ending on the thirtieth (30th) month
following the Applicable Date, you shall not, directly or indirectly, solicit or
induce any officer, director, employee, agent or consultant of the Company or
any of its successors, assigns, subsidiaries or affiliates to terminate his, her
or its employment or other relationship with the Company or its
5

--------------------------------------------------------------------------------

     

 
successors, assigns, subsidiaries or affiliates for the purpose of associating
with any competitor of the Company or its successors, assigns, subsidiaries or
affiliates, or otherwise encourage any such person or entity to leave or sever
his, her or its employment or other relationship with the Company or its
successors, assigns, subsidiaries or affiliates, for any other reason.
(c)            Solicitation of Clients, Etc.  You hereby agree that during the
period commencing on the Closing Date and ending on the thirtieth (30th) month
following the Applicable Date, you shall not, directly or indirectly, solicit or
induce (i) any customers or clients of the Company or its successors, assigns,
subsidiaries or affiliates or (ii) any vendors, suppliers or consultants then
under contract to the Company or its successors, assigns, subsidiaries or
affiliates, to terminate his, her or its relationship with the Company or its
successors, assigns, subsidiaries or affiliates, for the purpose of associating
with any competitor of the Company or its successors, assigns, subsidiaries or
affiliates, or otherwise encourage such customers or clients, or vendors,
suppliers or consultants then under contract, to terminate his, her or its
relationship with the Company or its successors, assigns, subsidiaries or
affiliates, for any other reason.  Nothing in this Section applies to those
customers, clients, vendors, suppliers, or consultants who did not conduct
business with the Company, or its successors, assigns, subsidiaries or
affiliates, during the Consulting Period or your service as a Company Director,
as applicable.
(d)            Disparaging Comments.  You agree that commencing on the Closing
Date and thereafter, you shall not make any disparaging or defamatory comments
regarding the Company or, after the Applicable Date, make any comments
concerning any aspect of the termination of your relationship with the Company. 
Your obligations under this subsection shall not apply to disclosures required
by applicable law, regulation or order of any court or governmental agency.
(e)            Confidentiality.  All books of account, records, systems,
correspondence, documents, and any and all other data, in whatever form,
concerning or containing any reference to the works and business of the Company
or its affiliates shall belong to the Company and shall be given up to the
Company whenever the Company requires you to do so.  You agree that you shall
not at any time on or after the Closing Date, without the Company's prior
written consent, disclose to any person (individual or entity) any information
or any trade secrets, plans or other information or data, in whatever form
(including, without limitation, any financing strategies and practices, pricing
information and methods, training and operational procedures, advertising,
marketing, and sales information or methodologies or financial information
concerning the Company's or any of its affiliated companies' or customers'
practices, businesses, procedures, systems, plans or policies (collectively,
"Confidential Information"), nor shall you utilize any such Confidential
Information in any way or communicate with or contact any such customer other
than in connection with your services to the Company as set forth herein.  You
hereby confirm that all Confidential Information constitutes the Company's
exclusive property, and that all of the restrictions on your activities
contained herein and such other nondisclosure policies of the Company are
required for the Company's reasonable protection.  Confidential Information
shall not include any information that has otherwise been disclosed to the
public not in violation of this Agreement.  This confidentiality provision shall
survive the termination of this Agreement and shall not be limited by any other
confidentiality agreements entered into with the Company or any of its
affiliates
6

--------------------------------------------------------------------------------

     

 
With respect to any Confidential Information that constitutes a "trade secret"
pursuant to applicable law, the restrictions described above shall remain in
force for so long as the particular information remains a trade secret or for
the two year period immediately following the Applicable Date, whichever is
longer.  With respect to any Confidential Information that does not constitute a
"trade secret" pursuant to applicable law, the restrictions described above
shall remain in force for the period commencing on the Closing Date and ending
on the second anniversary of the Applicable Date.
Nothing contained in this Section shall limit any common law or statutory
obligation that you may have to the Company or any of its affiliates.  For
purposes of this Section, the "Company" refers to the Company and any
incorporated or unincorporated affiliates of the Company, including any entity
which becomes your employer or other service recipient as a result of any
reorganization or restructuring of the Company for any reason.
(f)            Recovery of Compensation.  Notwithstanding any other provision of
this Agreement to the contrary, if you materially breach any of the restrictive
covenants set forth in paragraphs (a), (b), and/or (c) of this Section 5 on or
following the Closing Date, then (i) you shall immediately forfeit your right to
receive the Severance Payment, to the extent then unpaid, and (ii) the Company
shall be entitled to require that (x) you repay to the Company an amount in cash
equal to the gross amount of the Severance Payment previously paid to you, if
applicable, and (y) you return each share of the common stock of the Company
("Brookdale Stock") that you receive in respect of your Company Restricted Stock
(as defined in the Merger Agreement) in connection with the Merger, or to the
extent you no longer hold all such shares of Brookdale Stock, that you repay to
the Company an amount in cash equal to the fair market value of such shares of
Brookdale Stock that you no longer hold, determined based on the greater of the
closing market price of such shares of Brookdale Stock as of the Closing Date or
on the date on which you sold or otherwise transferred such shares of Brookdale
Stock.  The Company will provide you with written notice of the breach and give
you ten (10) days to either cure the breach, to the extent curable, or explain
why you do not believe there has been a breach.  You shall be required to repay
the applicable amount, and return any applicable shares of Brookdale Stock,
within fourteen (14) days following the end of the cure period.  This paragraph
(f) shall be cumulative and not exclusive, and shall be in addition to any other
remedy at law or in equity available to the Company.
6.            General.
(a)            Notices.  Any notices provided hereunder must be in writing and
shall be deemed effective upon the earlier of one (1) business day following
personal delivery (including personal delivery by facsimile), or the third (3rd)
business day after mailing by first class mail to the recipient at the address
indicated below:
7

--------------------------------------------------------------------------------

     

 
The Company:
Brookdale Senior Living Inc.
111 Westwood Place, Suite 400
Brentwood, Tennessee 37027
Fax No.:  (615) 564-8204
Attention:  Chief Executive Officer
Granger Cobb:
At the address contained in the Company's personnel files.
(b)            Severability.  Any provision of this Agreement which is deemed by
a court of competent jurisdiction to be invalid, illegal or unenforceable in any
jurisdiction shall, as to that jurisdiction and subject to this paragraph be
ineffective to the extent of such invalidity, illegality or unenforceability,
without affecting in any way the remaining provisions hereof in such
jurisdiction or rendering that or any other provisions of this Agreement
invalid, illegal, or unenforceable in any other jurisdiction.  If any covenant
should be deemed invalid, illegal or unenforceable by a court of competent
jurisdiction because its scope is considered excessive, such covenant shall be
modified so that the scope of the covenant is reduced only to the minimum extent
necessary to render the modified covenant valid, legal and enforceable.
(c)            Entire Agreement.  This document constitutes the final, complete,
and exclusive embodiment of the entire agreement and understanding between the
parties related to the subject matter hereof and except as otherwise explicitly
set forth in this Agreement, supersedes and preempts any prior or
contemporaneous understandings, agreements, or representations by or between the
parties, written or oral, including, without limitation, that certain letter
agreement dated February 20, 2014 between you and the Company.
(d)            Counterparts.  This Agreement may be executed on separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
agreement.
(e)            Amendments.  No amendments or other modifications to this
Agreement may be made except by a writing signed by all parties.  Nothing in
this Agreement, express or implied, is intended to confer upon any third person
any rights or remedies under or by reason of this Agreement.
(f)            Choice of Law.  All questions concerning the construction,
validity and interpretation of this Agreement shall be governed by the laws of
the State of Tennessee without giving effect to principles of conflicts of law
of such state.
(g)            Survivorship.  The provisions of this Agreement necessary to
carry out the intention of the parties as expressed herein shall survive the
termination or expiration of this Agreement.
(h)            Waiver.  The waiver by either party of the other party's prompt
and complete performance, or breach or violation, of any provision of this
Agreement shall not
8

--------------------------------------------------------------------------------

     

 
operate nor be construed as a waiver of any subsequent breach or violation, and
the failure by any party hereto to exercise any right or remedy which it may
possess hereunder shall not operate nor be construed as a bar to the exercise of
such right or remedy by such party upon the occurrence of any subsequent breach
or violation.  No waiver shall be deemed to have occurred unless set forth in a
writing executed by or on behalf of the waiving party.  No such written waiver
shall be deemed a continuing waiver unless specifically stated therein, and each
such waiver shall operate only as to the specific term or condition waived and
shall not constitute a waiver of such term or condition for the future or as to
any act other than that specifically waived.
(i)            Captions.  The captions of this Agreement are for convenience and
reference only and in no way define, describe, extend or limit the scope or
intent of this Agreement or the intent of any provision hereof.
(j)            Construction.  The parties acknowledge that this Agreement is the
result of arm's-length negotiations between sophisticated parties, each afforded
representation by legal counsel.  Each and every provision of this Agreement
shall be construed as though both parties participated equally in the drafting
of the same, and any rule of construction that a document shall be construed
against the drafting party shall not be applicable to this Agreement.
(k)            Operation of Agreement.  This Agreement will be binding
immediately upon its execution by the parties, but it will only become effective
as of the Closing Date.  In the event that the Merger does not occur, this
Agreement will have no force or effect and all of the terms and conditions
hereof will be canceled without any obligation of either party hereto.
[Signature Page Follows]
9

--------------------------------------------------------------------------------

     

 
Please execute this Agreement in the appropriate space below to memorialize your
acknowledgement and acceptance of the terms and conditions of this Agreement. 
Please do not hesitate to contact me if you have any questions regarding this
Agreement.



 
Brookdale Senior Living Inc.
               
/s/ T. Andrew Smith
   
Name: T. Andrew Smith
   
Title:  Chief Executive Officer
 







Acknowledged and Agreed as of May 22, 2014:
               
/s/ Granger Cobb
   
Granger Cobb
   









[Signature Page to Cobb Letter Agreement]

